Title: To John Adams from John Adams, 4 October 1815
From: Adams, John
To: Adams, John


				
					Mi Care Ave,
					ad Ealing scripsi die quarte Octobris 1815 October 4 1815
				
				Ego recepi tua epistolam a te scriptam Vigesimo tribus mensis Julii. ubi nuntius te a bombardâ matutinâ expavi actum fuisse dicis quoque tibi propinationês plamusque nullo modo placeve et frateribus mihi qua valda placent.Discipulus sum in Schola Doctoris Nicholas, ad Ealing, ubi docenti Septuaginta quisque condiscipulos habeo—Magister noster Universitatis Oxonii alumnus est, et mihi maxima gratus.Hanc primare meam in Lingua Latina epistolam, Carissime ave, benigne  accipias; mandisque ejus multifariis ut ignoscas.Vale, mi ave, et ama, nepotem tuum humillimum et amantissimum,
				
					J. Adams
				
				
			